Citation Nr: 1759834	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-19 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a throat disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a disorder of the shins.

7.  Entitlement to service connection for a right elbow disorder.

8.  Entitlement to service connection for a hip or pelvis disorder.


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran

REMAND

In statements dated in March 2010, May 2010, November 2010, and June 2012, the Veteran reported an assault during service.  He alleges that due to that assault, he has a right shin scar, a lump on the pelvic bone, and PTSD.  He also alleges sinus and respiratory problems since 1994 when a chemical was sprayed on him.  The Veteran also alleges that ringing in the ears began in 1996 in prison.  In an April 2010 medical record, the Veteran reported that he has had back pain since 1979, sinus issues since 1996, and ringing in his ears.  In a January 1979 service treatment record (STR), the Veteran reported back pain of 1 month.  In May 1979 STRs, it was noted that the Veteran was a victim of an assault.  There was a contusion of the right forearm.  X-rays of the pelvis and forearm were normal.  The June 1979 service discharge report of medical history, the Veteran reported depression and excessive worry and nervous trouble.  The examiner noted emotional distress due to military circumstances.  

In February 2014 the Veteran, who was known by VA to be incarcerated at the time, was scheduled for VA examinations.  A review of the record shows that the VA examinations scheduled for February 2014 were cancelled.  According to the May 2014 supplemental statement of the case, the examinations were cancelled due to policies of the Veteran's correctional facility that apparently required a court order before such examinations could be undertaken.

VA does not have the authority to require a correctional institution to release a veteran, but the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstance of confinement as those individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination. Bolton, 8 Vet. App. at 191. 

The VA Adjudication Procedures Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. VA must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

The Board finds that the documentation of record is not sufficient to determine whether VA has undertaken all reasonable avenues for providing the Veteran with a VA examination and medical opinion.  As such, the Board finds that VA should contact the incarcerating facility to determine what options, if any, are available for examination of the Veteran.  If no such options are available, the claims file should be referred to a VA physician for an opinion that addresses the issues on appeal.

Additionally, although the Veteran has requested a Board hearing on this matter, the Board finds that it does not appear that such a request can be met in this case.  In a September 2016 Report of Contact, the actions taken to attempt to afford the Veteran a hearing are documented.  The Board finds that those attempts are adequate and that no further action in this regard is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records, to include prison medical treatment records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative (if any).

2.  After any additional records are associated with the claims file, an attempt to provide the Veteran with the appropriate examination(s) to determine the etiology of the disorders on appeal should be undertaken.  The RO should contact the incarcerating facility to determine what options, if any, are available for examination of the Veteran.  Such options must include arranging for the transportation of the Veteran to a VA facility, providing an examination at the prison by a VA or fee-basis examiner, or arranging an examination by prison medical providers at VA expense.

The claims file must be made available to and pertinent documents therein reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner or examiners must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that each of the disabilities on appeal had its onset in service or within one year of service discharge, or is etiologically related to the Veteran's active service.

If physical examinations of the Veteran are unable to be arranged, the Veteran's file must be referred to a VA healthcare professional(s) to provide the requested opinions.

If an examiner or examiners cannot provide an opinion, he or she shall provide a complete explanation stating why this is so.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

